 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GREGORY C. BONTEMPS,                                No. 2:18-cv-02708 MCE DB P
12                        Plaintiff,
13            v.                                          ORDER
14    KO FRANCIS, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On February 5, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                          1
 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed February 5, 2019, are adopted in full;
 3           2. Plaintiff’s motion to proceed in forma pauperis (ECF No. 7) is denied and plaintiff be
 4   required to furnish the statutory filing fee of $400.00 to proceed with this action and is
 5   admonished that failure to pay the filing fee within thirty days of the date of this order will result
 6   in dismissal of this action.
 7           IT IS SO ORDERED.
 8

 9   Dated: May 9, 2019
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
